People v Williams (2017 NY Slip Op 00538)





People v Williams


2017 NY Slip Op 00538


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Acosta, J.P., Mazzarelli, Feinman, Webber, JJ.


2861 5124/10

[*1]The People of the State of New York, Respondent,
vJames Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J. at motions; Ruth Pickholz, J. at jury trial and sentencing), rendered July 8, 2014, convicting defendant of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 12 years, unanimously reversed, on the law, and the indictment dismissed.
The People concede that defendant's CPL 30.30 motion should have been granted. The People acknowledge that the record fails to support exclusion of a dispositive six-week period of delay on the ground of consent (see People v Barden, 27 NY3d 550, 554-556 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK